IN THE SUPREME COURT OF PENNSYLVANIA
                           EASTERN DISTRICT


PETER SCHATZBERG, DC AND                  : No. 147 EAL 2016
PHILADELPHIA PAIN MANAGEMENT,             :
                                          : Petition for Allowance of Appeal from
                  Petitioners             : the Order of the Commonwealth Court
                                          :
                                          :
           v.                             :
                                          :
                                          :
WORKERS' COMPENSATION APPEAL              :
BOARD (BEMIS COMPANY, INC.),              :
                                          :
                  Respondent              :


                                     ORDER



PER CURIAM

     AND NOW, this 11th day of August, 2016, the Petition for Allowance of Appeal is

DENIED.